 

 

Case 1:18-mc-OO497-.]GK Document 20 Filed 12/20 `

 
 
  
  

;ELWQMCMLY‘mBD §
DATEFH-EDM

18-mc-497 (JGK)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

IN RE APPLICATION OF POSTALIS FOR AN

 

ORDER TO TAKE DISCOVERY PURSUANT TO MEMORANDUM OPINION
28 U.S.C. § 1782 & ORDER

 

JOHN G. KOELTL, District Judge:

Postalis Instituto de Prevédencia Complementar - Sob
Intervencao (“Postalis”) seeks an order under 28 U.S.C. § 1782
authorizing it to take discovery from The Bank of New York

Mellon (“BNY Mellon”).

 

The following facts are taken from Declarations submitted
by the parties.

Postalis brings this discovery application, asserting that
the requested evidence is for use in six ongoing proceedings
that Postalis instituted in the Brazilian courts against three

subsidiaries of BNY Mellon -- BNY Mellon Servicos Financeiros

 

Distribuidora de Titulos e Valores Mobilarios S.A. (“DTVM”),
which is an indirect subsidiary of BNY Meilon; BNY Mellon
Administracao de Ativos Ltda. (“Ativos”}, which is a subsidiary
of DTVM; and BNY Mellon Allocao de Patrimonio Ltda.

(“Patrimonio”), another indirect subsidiary of BNY Mellon

 

Case 1:18-mc-OO497-.]GK Document 20 Filed 12/20/18 Page 2 of 19

(collectively, “the BNY Mellon subsidiaries”). Martin Decl. I 3;
Robalinho Decl. LI 7-10.

BNY Mellon is a global financial services firm that is
headquartered in the Southern District of New York. Rose Decl.
EX. l. BNY Mellon has direct and indirect subsidiaries in over
two dozen countries. ld; Many of BNY Mellon’s subsidiaries
manage and service assets for financial institutions,
corporations, and individual investors. Robalinho Decl. TL 7-10.

Postalis is a pension plan that was created for Brazilian
postal workers. Martin Decl. L 6. Between 2005 and 2008,
Postalis invested in two foreign debt funds: Brasil Sovereign ll
Fundo de Investimento em Divida Externa (“the Sovereign Fund”),
and Atlantica Real Sovereign Fund (“the Atlantica Fund”)
(together “the foreign debt funds.”)1 Martin Decl. I 8. Postalis
selected DTVM to administer the Sovereign Fund, and DTVM
selected Ativos and Patrimonio to provide investment management
services for nine investment funds,.2 including the foreign debt

funds, in which Postalis invested. Id. LI 9-10.

 

1 In November 2010, the Atlantica Fund merged into the Sovereign Fund.
Martin Decl. I 8.

2 The specific investments at issue are (1) the Sovereign Fund, (2} the
Atlantica Fund, (3) BNY Mellon Douro Fundo de Investimento em Cotas de
Fundos de Investimento Multimercado, (4) Sao Bento Fundo de
Investimento em Cotas de Eundos de Investimento Multimercado, (5) the
FCP Fundo de Investimento em Cotas de Fundos de Investimento
Multimercado, (6) the Fundo de Investimento General Shopping Ativo e
Renda - FII, (7) the Fundo de lnvestimento em Cotas de Fundos de
Investimento Multimercado Serengeti, (8) the Riviera Fundo de

 

Case 1:18-mc-OO497-.]GK Document 20 Filed 12/20/18 Page 3 of 19

Postalis states that in 2011 it began receiving reports of
fraud and mismanagement of the foreign debt funds. ld; I 11.
Specifically, Postalis says that it received reports that the
Comissao de Valores Mobiliarios (“CVM”) -- Brazil’s counterpart
to the United States Securities Exchange Commission (“SEC”) e-
and the SEC were investigating misconduct related to the funds
in which Postaiis was invested. ;d; Postalis further alleges
that in May 2011, DTVM notified Postalis that CVM was
investigating transactions by the Sovereign Fund's portfolio
manager -- specifically, that the portfolio manager had allowed
private securities to constitute more than 20 percent of the
Sovereign Fund’s assets in violation of the fund’s bylaws. ld;
T 12. DTVM assured Postalis that it would require the portfolio
manager to seek the approval of both Postalis and DTVM before
engaging in future private securities transactions. 1§; I 13.
Despite these assurances, Postaiis states that in January 2012,
DTVM notified Postalis that all of the Sovereign Fund’s
government bonds had been replaced by private securities in
violation of Brazilian securities regulations, the fund’s
bylaws, and Postalis's investment policies. ;d; I 14.

In addition to the fraud related to the Sovereign Fund,

Postalis states that it discovered fraud, violations of pension

 

Investimento Multimercado - Credito Privado, and (9) the Tejo Fundo de
Investimento em Acoes. Appl. EX. 2 at 1.

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 4 of 19

fund regulations, and violations of fund bylawsr with respect to
several other investment funds in which Postalis was invested
and for which the three BNY Mellon subsidiaries provided fund-
administrator and investment-management services to Postalis.
l§; i 16.

BNY Mellon states that the CVM, the SEC, and the Brazilian
Pubiic Prosecutor have all investigated the Postalis fraud and
have each determined that Postalis’s losses were largely caused
internally by Postalis’s own former leaders committing fraud and
embezzlement. Robalinho Decl. I 15. In October 201?,
Superintendencia Nacional de Previdéncia Complementar (“Previc”)
-- Brazil’s pension fund regulator ~" placed Postalis under
intervention and appointed an independent manager due to
Postalis’s failure to comply with standards related to the
accounting of technical reserves and applications of resources.
ld; I 17. Postalis remains under the control of the intervener
appointed by Previc. §d; 1 18.

Postalis filed six lawsuits against the BNY Mellon
subsidiaries in Brazilian courts for negligent performance of
duties and failure to perform duties with respect to the nine
funds in which Postalis was invested. Martin Decl. II 17-23. BNY
Mellon has not been named as a party in any of the Brazilian
proceedings, and there are no allegations that BNY Mellon played

any role in the alleged fraud. Robalinho Decl. LI 30-31. BNY

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 5 of 19

Mellon claims that the six lawsuits are each attempts by
Postalis to shift responsibility for its investment losses from
the funds and Postalis itself to the BNY Mellon subsidiaries on
the theory that the subsidiaries acted negligently or violated
local regulations in their capacities as administrators and
investment managers.

Postalis states that it seeks discovery from BNY Mellon
regarding the nine funds in which Postalis was invested,
including information regarding the administration and
management of the funds, relevant investment decisions, and any
investigation conducted by BNY Mellon of the BNY Mellon
subsidiaries' administration and management of the investment
funds.3 Postalis seeks documents from January l, 2005, which is
approximately the time that Postalis hired DTVM, until February
4, 2016, which is when Postalis initiated its sixth lawsuit in
Brazil. Mem. at 12. ln addition to document discovery, Postalis
seeks to depose a representative of BNY Mellon under Federal
Rule of Procedure 30(b)(6) regarding the same subjects for which

Postalis seeks documents. Appl. Ex. 2, at 6.

 

3 Postalis’s proposed subpoena includes one document request that
states: “This subpoena requires production of all documents from
January 1, 2005 to February 4, 2016 in Your possession, custody or
control concerning: the Brazil Funds, including the management of the
Brazil Funds, investment decisions related to them, and any
investigation You conducted with respect to BNYM Brazil's
administration and/or management of the Brazil Funds.” Appl. EX. 2, at
6 (emphasis added).

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 6 of 19

ll.

28 U.S.C. § 1782 “authorizesjr but does not require,”
district courts to provide assistance to discovery applicants
for use in foreign proceedings. Intel Corp. v. Advanced Micro
Devices, Inc., 542 U.S. 241, 255 (2004). Under § 1782, courts
have wide discretion to determine whether to grant discovery,
and can tailor any requested discovery “to avoid attendant

problems.” Application of Esses, 101 F.Bd 873, 876 (2d Cir.

 

1996). In considering discovery applications under § 1782,
courts should consider the twin aims of the statute: “providing
efficient means of assistance to participants in international
litigation in our federal courts and encouraging foreign
countries by example to provide similar means of assistance to

our courts.” ld. (quoting ln re Application of Malev Hungarian

 

Airlines, 964 F.2d 97, 100 (2d Cir. 1992)).
ln order to obtain discovery under § 1782r the applicant
must show the following basic requirements:

(1) that the person from whom discovery is
sought reside (or be found) in the district of
the district court to which the application is
made, (2) that the discovery be for use in a
proceeding before a foreign tribunal, and (3)
that the application be made by a foreign or
international tribunal or “any interested
person.”

Id. at 875 (quoting In re Application of Gianoli Aldunate, 3

 

F.Bd 54, 58 (2d Cir. 1993)).

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 7 of 19

When these three requirements are met, district courts have
broad discretion to decide whether to grant or deny the
discovery request. in making this decision, courts are to
consider, among other factors: (l) whether the discovery target
is a party to the foreign proceeding, (2) whether the foreign
tribunal will be receptive to assistance from a United States
federal court, (3) whether the discovery request “conceals an
attempt to circumvent foreign proof-gathering restrictions or
other policies of a foreign country or the United States,” and
(4) whether the discovery request is unduly intrusive or

burdensome. lntel Corp. v. Advanced Micro Devices, lnc., 542

 

U.S. 241, 264"65 (2004); ln re Godfrey, 526 F. Supp. 2d 417, 419
(S.D.N.Y. 2007).
A.

Turning first to the three requirements of § 1782, the
parties do not dispute that BNY Mellon is found in the Southern
District of New York,4 nor do they dispute that Postalis is an
“interested person” under the statute.5 The parties focus their

dispute on the second requirement -- that the requested

 

4 A corporation is found in the district where it is incorporated or
headquartered. §ee In re Godfrey, 526 F. Supp. 2d at 422. BNY Mellon
maintains its headquarters at 240 Greenwich Street, New York, NY
10286, and is therefore located in the Southern District of New York.
See Rose Decl., Ex. 1.

5 As a party to the six lawsuits in Brazil, Postalis is an “interested
person” under § 1782. See In re Application for an Order Permitting
Metallgesellschaft AG to take Discovery, 121 F.3d 77, 79 (2d Cir.
1997).

 

 

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 8 of 19

discovery be “for use” in a foreign proceeding. See Application
of Esses, 101 F.3d at 875. As the applicant]r the burden is on
Postalis to show that the requested discovery is for use in the

foreign proceedings. Cf. In re Kolomoisky, No. M19»ll6, 2006 WL

 

2404332, at *3 (S.D.N.Y. Aug. 18, 2006) (placing the burden of
proving the § 1782 requirements on the discovery applicant).
Postalis asserts that the evidence it seeks from BNY Mellon
will assist Postalis in proving that the BNY Mellon subsidiaries
acted negligently and breached fiduciary duties in their
administration and management of Postalis’s investments.
Accordingly, Postalis asserts that the requested discovery is
“for use” in the six currently-pending foreign proceedings. §e§

In re Accent Delight Int’l Ltd., 869 F.3d 121, 132 (2d Cir.

 

2017) (holding that “for use” in § 1782 requires only “that the
requested discovery is something that will be employed with some
advantage or serve some use in the proceeding” (quotation marks
omitted)).

BNY Mellon points the Court to Postalis's own public
statements in Brazil, in which Postalis admitted that the
purpose of this discovery application is for Postalis to obtain
discovery that Postalis can use to plead a new action against
BNY Mellon in the United States. §§e Robalinho Decl. Ex. C, at
2. Postalis has publicly stated its hope to bring a lawsuit

against BNY Mellon in the United States, and has affirmed that

 

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 9 of 19

the present discovery application will assist Postalis in
bringing such a lawsuit because, according to the Legal Manager
of Postalis, “[i]t doesn’t help us to go into this {lawsuit]
blind.” §d; Ex. D, at 2. Shortly before making this discovery
application, it was reported in Brazil that Postalis had hired
Kobre & Kim, the lawyers who brought the current § 1782
application, “to initiate proceedings known as ‘Discovery',
which is searching for documents before a lawsuit is filed. The
objective is to try to find evidence that BNY Mellon in the U.S.
was aware of alleged irregularities committed by the Brazilian
branch with regard to Postalis. Only after that does the fund
intend to file a lawsuit against the bank in the U.S. court
system.” ld; Ex. C, at 2; see also Ex. D, at 2. These comments
were reported in two separate Brazilian publications and have
not be disowned or contradicted by any witness for Postalis on
this application. Because Postalis has publicly declared that it
is using this discovery application to obtain discovery for use
in pleading a case against BNY Mellon in the United States, BNY
Mellon contends that the requested discovery is not for use in a
foreign proceeding.

Postalis does not deny that it made these public
statements. Rather, Postalis asserts that the fact that the

discovery sought could be useful in a filing a lawsuit against

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 10 of 19

BNY Mellon in the United States does not also mean that the
discovery cannot be used in the pending Brazilian proceedings.
Under § 1782, applicants are required to show that the
evidence is “something that will be employed with some advantage
or serve some use in the [foreign] proceeding.” Certain Funds,

Accounts &/or lnv. Vehicles v. KPMG, L.L.P., 798 F.3d 113, 120

 

(2d Cir. 2015) (quotation marks omitted}. Given Postalis’s
public statements that this application is an attempt to gain
pre-litigation discovery for a prospective lawsuit in the United
States, Postalis’s assertions that the requested discovery is
for use in the Brazilian proceedings are not credible. A court
in this District recently denied a § 1782 discovery application
because it was “concerned that {the applicant] [wa]s using the

§ 1782 petition as a fishing expedition to determine if it
should pursue litigation against [the discovery target.]” §ee

Ayyash v. Crowe Horwath LLP, No. 17mc482, 2018 WL 2976017, at *3

 

(S.D.N.Y. June 13, 2018). Although it was possible for the
discovery materials to be construed as for use in a foreign
proceeding, the court in Ayyash exercised its discretion to deny
the discovery request. ld;

Postalis contends that if the Court is concerned that this
application is a “fishing expedition,” then the appropriate
remedy is for the Court to enter a protective order that limits

use of any resulting evidence to the proceedings pending in

lO

 

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 11 of 19

Brazil. However, a protective order is not an effective remedy
for an overbroad discovery request that is searching for whether
to bring a lawsuit in the United States. The results of the
discovery request can shape the decision whether to bring such a
lawsuit and thereafter the types of documents to seek, even if
the documents that are produced in response to the § 1782
application are never actually used in the United States
lawsuit. After all, Postalis is reported to have said it seeks
the discovery to avoid going into the United States lawsuit
“blind.” Robalinho Decl. Ex. D, at 2.

The scope of Postalis’s discovery request shows that the
evidence Postalis seeks is not for use in a foreign proceeding.
The subpoena is not targeted towards the conduct and knowledge
of the BNY Mellon subsidiaries, but rather, focuses on the
conduct and knowledge of BNY Mellon related to the investment
funds, even though BNY Mellon is not a party in any of the
Brazilian litigations. The subpoena requests “all documents

concerning: the Brazil funds, . . .” Appl. Ex. 2, at 6. lt
is not limited to any specific issues in the Brazilian
litigations.

In the face of these arguments, Postalis has not carried
its burden to show that the information sought regarding BNY
Mellon is “for use in a foreign proceeding.” 28 U.S.C. § 1782.

“By adopting the phrase ‘for use,' Congress plainly meant to

ll

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 12 of 19

require that § 1782 applicants show that the evidence sought is
something that will be employed with some advantage or serve

some use in the proceeding.” See Certain Funds, Accounts &/or

 

lnv. Vehicles v. KPMG, L.L.P., 798 F.3d at 120 (quotation marks
omitted). Postalis has not made such a showing. §ee id; Postalis
states, in a conclusory fashion, that it believes the evidence
sought from BNY Mellon will support Postalis's claims against
the BNY Mellon subsidiaries that the subsidiaries acted
negligently and breached fiduciary duties related to their
administration and management of the funds. Martin Decl. l 28.
Beyond this assertion -- which essentially restates Postalis’s
claims against the BNY Mellon subsidiaries -- Postalis makes no
showing that the evidence sought is likely to be for use in the
foreign proceedings.6 Postalis's application is unlike other

§ 1782 requests where the applicant made a sufficient showing
that the evidence sought was for use in a foreign proceeding.

See, e.g., ln re Furstenberg Finance SAS, No. l8mc44, 2018 WL

 

3392882, at *7-8 (S.D.N.Y. July 12, 2018) (noting the specific

 

5 lt is not until Postalis’s reply that Postalis attempts to identify
the types of documents that it seeks. §eg Suppl. Martin Decl. I 11
(stating that documents such as “internal compliance reports,
communications, and emails exchanged between BNY Mellon” and the BNY
Mellon subsidiaries could support Postalis in the Brazilian
proceedings). However, the subpoena is written broadly to capture much
more than these documents, and courts in this Circuit “generally will
not consider arguments raised for the first time in a reply brief.”
See Patterson v. Balsamico, 440 F.3d 104, 113 n.5 (2d Cir. 2006).

 

12

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 13 of 19

nature of the discovery items sought and their relevance to a
foreign proceeding).

None of the cases cited by Postalis involve situations
where the discovery applicant had publicly stated that the
discovery application was being made to assist the applicant in
filing a lawsuit against the discovery target in the United
States. Therefore, the courts in those cases had less reason to
be skeptical of the discovery applicant’s assertion that the
evidence was for use in a foreign proceeding. See, e.g., lngre

Accent Delight Int’l Ltd.]r 869 F.Bd at 124 (holding that § 1782

 

does not forbid a discovery applicant from using lawfully
obtained evidence in subsequent foreign proceedings); Brandi-

Dohrn v. IKB Deutsche lndustriebank AG, 673 F.3d 76, 82-84 (2d

 

Cir. 2012) {holding that the “for use” requirement does not mean
that the evidence must be admissible in the foreign tribunal);
ln re Application Pursuant to 28 U.S.C. Section 1782 for an
Order Permitting Christen Sveaas to Take Discovery from
Dominique Levy, L & M Galleries & other non-participants for use

in Actions Pending in the Norway, 249 F.R.D. 96, 107 (S.D.N.Y.

 

2008) (finding that the requested evidence was relevant to the
foreign proceedingr and therefore could be “for use” in the
foreign proceeding).

Indeed, courts in this Circuit have instructed that, “if

the district court determines that a party's discovery

13

 

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 14 of 19

application under section 1782 is made in bad faith,r for the
purpose of harassment, or unreasonably seeks cumulative or
irrelevant materials, the court is free to deny the application
in toto, just as it can if discovery was sought in bad faith in
domestic litigation.” ld; at 106. Seeking discovery under § 1782
for an improper purpose, namely for pre-litigation discovery
otherwise not permitted under the Federal Rules of Civil
Procedure, is bad faith just as a harassing application is in
bad faith.

Postalis’s public statements that this application is for
use in filing a future lawsuit in the United States belies its
assertion that the requested discovery is for use in a foreign
proceeding. Moreover, as explained below, the discretionary
factors announced by the Supreme Court in intel also counsel
against granting the discovery request.

B.

The parties do not dispute that Brazilian courts are
receptive to the assistance of United States federal courts. §ee
lhtel, 542 U.S. at 264. Accordingly, the Court focuses only on
the remaining three factors: whether the discovery target “is a
participant in the foreign proceeding,” whether the discovery
application “conceals an attempt to circumvent foreign proof-

gathering restrictions or other policies of a foreign country or

14

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 15 of 19

the United States,” and whether the discovery request is unduly
intrusive or burdensome. §ee tnt at 264-65.

“The first lntet factor requires the district court to
consider whether the information sought in the application is

within the jurisdiction of the foreign court.” ln re Application

 

of Elvis Presley Enters. LLC for an Order to Take Discovery

Pursuant to 28 U.S.C. § 1782, No. 15mc386, 2016 WL 843380, at *3

 

(S.D.N.Y. Mar. 1, 2016). The reason that courts distinguish
“between discovery from participants in the foreign proceeding
and nonparticipants [is] because ‘nonparticipants in the foreign
proceeding may be outside the foreign tribunal’s jurisdictional
reach; hence, their evidence, available in the United States,
may be unobtainable absent § 1782(a) aid.’” let (citing §ntet,
542 U.S. at 264).

BNY Mellon is not, itself, a participant in the foreign
proceeding. However, the BNY Mellon subsidiaries are. Courts in
this district have held that when a subsidiary is party to a
foreign proceeding and the parent is the discovery target, the
first tntet factor weighs against granting the discovery
application because the evidence sought is within the foreign
tribunal’s jurisdictional reach. §ee tee (Finding that this
factor weighed against granting discovery because “[a]lthough
SME is not a party to the German proceeding, Arista is its

wholly~owned subsidiary. As such, Arista has access to the

l5

 

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 16 of 19

documents and information held by SME.”); ln re Kreke Immobilien

 

§§, No. l3mc110, 2013 WL 5966916, at *5 (S.D.N.Y. Nov. 8, 2013)
(“When applied to this case, this factor supports Deutsche
Bank's position. To the extent that the petitioner seeks
documents from Oppenheim -- and is only doing so through
Deutsche Bank because Oppenheim is now its wholly”owned
subsidiary -- discovery is fundamentally being sought from a
participant in the German proceeding.”).

To the extent that the requested discovery is within the
jurisdictional reach of the Brazilian courts, this factor weighs
in favor of denying Postalis’s discovery request.

The next factor is whether the discovery application
conceals an attempt by Postalis to circumvent the laws or
policies of Brazil or the United States. BNY Mellon argues that
Postalis’s discovery application is an attempt to circumvent the
Federal Rules of Civil Procedure to obtain pre-litigation
discovery. Courts have “acknowledge[d] that a § 1782 applicant
could attempt to abuse the statute to obtain documents outside
the discovery procedures set forth in the Federal Rules of Civil
Procedure,” and held that in such cases “it naturally follows
from the existence of the third ;ntet factor that this kind of
subterfuge is a valid reason to reject a § 1782 application in

the first place.” Glock v. Glock, Inc., 797 F.3d 1002, 1009

 

(llth Cir. 2015).

16

 

 

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 17 of 19

Section 1782 incorporates the Federal Rules of Civil

Procedure by reference. See Bayer AG v. Betachem, lnc., 173 F.3d

 

188, 192 (3d Cir. 1999). Postalis has publicly affirmed its
intention to use this discovery request as a vehicle for
obtaining discovery to help Postalis plead a case against BNY
Mellon in the United States. “The American legal system does not
permit pre"action discovery.” Frigerio v. U.S., No. 10cv9086,
2011 WL 3477135, at *l (S.D.N.Y. Aug. 5, 2011). Although Rule 27
allows parties to take pre~action discovery in limited
circumstances, it “is not a grant of authority to take discovery
in order to gather enough evidence to bring a claim.” tee
Allowing parties to conduct such discovery before an action is
commenced would be “an abuse of the rule.” let (quotation marks
omitted). Therefore, to the extent that Postalis brings this
application for the purpose of obtaining pre-litigation
discovery -~ a purpose that Postalis has admitted ~- Postalis
seeks to circumvent the laws and policies of the United States
embodied in the Federal Rules of Civil Procedure. Therefore, the

third Intel factor weighs against granting Postalis’s discovery

request.
The final Intel factor -- whether the requested discovery
is unduly burdensome or intrusive “~ also weighs against

granting the application. In evaluating this factor, courts are

to “apply the familiar standards of Rule 26 of the Federal Rules

17

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 18 of 19

of Civil Procedure."r Application of Elvis Presley Enterprises
LLC for an Order to Take Discovery Pursuant to 28 U.S.C. § 1782,
No. 15mc386, 2016 WL 843380, at *5 (alteration accepted and
citation omitted). Rule 26 limits discovery to evidence that is
relevant to any party's claim.or defense and “proportional to
the needs of the case . . . .” let Postalis’s proposed subpoena
is plainly overbroad, lt asks BNY Mellon to produce all
documents relating to nine investment funds for over a decade,
irrespective of whether those documents are related to the
issues in the Brazilian litigations. Postalis also asks for BNY
Mellon to produce a witness to testify to the same. As discussed
above, Postalis has not shown how all of the requested evidence
would be relevant to a claim or defense in the foreign
proceedings.

The Supreme Court has made clear that “unduly intrusive or
burdensome requests may be rejected or trimmed.” tntet, 542 U.S.
at 265. Postalis suggests that if the Court finds its discovery
request to be overbroad, the Court may narrow the request.
However, because Postalis has not made a sufficient showing that
the requested discovery is “for use” in a foreign proceeding, or
how it is relevant to a claim or defense in the foreign

proceedings, the Court declines the invitation.

18

Case 1:18-mc-00497-.]GK Document 20 Filed 12/20/18 Page 19 of 19

CONCLUSION

For the reasons explained above, Postalis’s application for
an order pursuant to § 1782 is denied. The Court has considered
all of the arguments raised by the parties. To the extent not
specifically addressedr the arguments are either moot or without
merit. The Clerk of Court is directed to close this case and to
close all pending motions.
SO ORDERED.
Dated: New York, New York ”!"MH%§Z C;féi;éé;%;

December 20, 2018 _ fh

"““- John G. Koeltl
nited States District Judge

 

19

